Title: To John Adams from Benjamin Stoddert, 30 July 1799
From: Stoddert, Benjamin
To: Adams, John



Sir
Navy Department 30. July 1799

I am honored with your letter of the 23d. Inst.—The alteration directed, shall be made in the Register of Capt Talbotts commission—and I beg leave to add, without any regrets arising from my opinion on that subject being over-ruled. I never doubted that Talbot had merit equal to any man in our Service, notwithstanding his unwarrantable suspicion of my want of confidence in him, nor shall my this suspicion produce any change in my mind, or conduct towards him.
I believe the World will think the determination, a proper one—It shall not be my fault, if any inconvenience to the Service is produced by it—or if any circumstance should arise out of it, to occasion you a moments pain.
I have the honor to be / with the highest respect & esteem / sir Yr. most Obed Servt.

Ben Stoddert.